

No. ___
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
CLEAR SKIES GROUP, INC.
 
FORM OF
8% PROMISSORY NOTE
(non-negotiable)
 
$___,000.00
November 7, 2007
 
FOR VALUE RECEIVED Clear Skies Group, Inc, a New York corporation (the
“Company”), promises to pay to __________ (the “Holder”), the principal amount
of ____________ dollars ($___,000.00), or such lesser amount as shall equal the
outstanding principal amount hereof, together with simple interest from the date
of this Note on the unpaid principal balance at a rate equal to eight (8%)
percent per annum, computed on the basis of the actual number of days elapsed
and a year of 365 days. All unpaid principal, together with any then accrued but
unpaid interest and any other amounts payable hereunder, shall be due and
payable on the earlier of (i) the Next Financing or (ii) May 7, 2008 (the
“Maturity Date”).
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1.  Certain Definitions.
 
(a)  “Default” means:
 
(i)  the Company shall default in the payment of interest and/or principal on
this Note and such default shall continue for ten (10) business days after the
due date thereof; or
 
(ii)  any of the representations or warranties made by the Company herein or in
the note purchase agreement, dated the date hereof, between the Company and the
Holder (the “NPA”) or in any certificate or financial or other statements
heretofore or hereafter furnished by or on behalf of the Company to Holder in
connection with the execution and delivery of this Note or such other documents
shall be false or misleading in any material respect at the time made; or
 

--------------------------------------------------------------------------------


 
(iii)  the Company shall fail to materially perform any covenant, term,
provision, condition, agreement or obligation of the Company under this Note or
the NPA (other than for non-payment) and such failure shall continue uncured for
a period of ten (10) business days after notice from the Holder of such failure;
or
 
(iv)  the Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; or (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for it or
for a substantial part of its property or business; or
 
(v)  a trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or
 
(vi)  any governmental agency or any court of competent jurisdiction at the
insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within thirty (30) days thereafter; or
 
(vii)  the Company shall sell or otherwise transfer all or substantially all of
its assets; or
 
(viii)  bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings, or relief under any bankruptcy law or any law for the relief
of debt shall be instituted by or against the Company and, if instituted against
the Company shall not be dismissed within thirty (30) days after such
institution, or the Company shall by any action or answer approve of, consent
to, or acquiesce in any such proceedings or admit to any material allegations
of, or default in answering a petition filed in any such proceeding; or
 
(ix)  the Company shall be in material default of any of its indebtedness that
gives the holder thereof the right to accelerate such indebtedness.
 
(b)  “Next Financing” means the next transaction (or series of related
transactions) after the date of this Note in which the Company issues and sells
shares of its capital stock or securities convertible into shares of capital
stock in exchange for aggregate gross proceeds of not less than $3 million
(including any amounts received upon conversion or cancellation of
indebtedness).
 
2.  Prepayment. The Company may prepay this Note at any time, in whole or in
part, provided any such prepayment will be applied first to the payment of
expenses due under this Note, second to interest accrued on this Note and third,
if the amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.
 
2

--------------------------------------------------------------------------------


 
3.  Miscellaneous.
 
(a)  Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.
 
(b)  Payment. All payments under this Note shall be made in lawful tender of the
United States.
 
(c)  Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.
 
(d)  Usury. In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.
 
(e)  Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.
 
(f)  Notices. Any notice, request or other communication required or permitted
hereunder shall be given in accordance with the NPA.
 
(g)  Expenses; Attorneys’ Fees. If action is instituted to enforce or collect
this Note, the Company promises to pay all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, incurred in
connection with such action.
 
(h)  Successors and Assigns. This Note may be assigned or transferred by the
Holder. Subject to the preceding sentence, the rights and obligations of the
Company and the Holder of this Note shall be binding upon and benefit the
successors, assigns, heirs, administrators and transferees of the parties.
 
(i)  Governing Law; Jurisdiction. THIS NOTE SHALL BE GOVERNED IN ALL RESPECTS BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAWS. COMPANY CONSENTS TO THE EXCLUSIVE JURSDICTION OF THE FEDERAL
OR STATE COURTS LOCATED IN NEW YORK, NEW YORK, WITH RESPECT TO ANY CLAIM OR
CONTROVERSY RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS NOTE.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 

        CLEAR SKIES GROUP, INC.  
   
   
    By:   _________________________________________    
Name: Ezra Green
Title: Chief Executive Officer

 
4

--------------------------------------------------------------------------------

